I respectfully dissent from the opinion of the majority in this case. The statute under which this district was created, and from which its officers derive their powers, provides (17, 22, Act 279, approved May 27, 1909) a method by which the district may make necessary improvements not included in the *Page 706 
original plans and by which assessments to defray the cost of such additional improvements may be made against the lands of the district in proportion to the benefits accruing to them from the new work. Under the method prescribed by the statute the landowner has — as he should have — an opportunity to be heard on the question of the necessity of making such additional improvements and on the question of the fairness of the assessment therefor. In the case at bar it is not claimed that this statutory proceeding has been followed, but we have here an attempt to fix upon the taxpayers of this district the burden of a large indebtedness solely by the act of two members of its Board of Commissioners in signing a contract to pay out funds of the district. Since the commissioners took none of the steps prescribed by the statute for the making of the new and additional improvement they did not have the power to bind the district to pay the cost of this improvement or any part thereof. In my opinion, the judgment of the lower court should be reversed and the cause dismissed.
I am authorized to state that Chief Justice GRIFFIN SMITH concurs in this opinion.